County Management, Inc. v. Hillboldt                                



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-82-13762-CV



COUNTY MANAGEMENT, INC.,

	APPELLANT

vs.



GROVER L.R. HILLBOLDT AND CHARLOTTE B. HILLBOLDT,

	APPELLEES


 

FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 13,333, HONORABLE OLIVER S. KITZMAN, JUDGE PRESIDING
 


PER CURIAM
	Grover L.R. Hillboldt and Charlotte B. Hillboldt, appellees, filed suit against
County Management, Inc., appellant, to terminate an oil and gas lease.  The district court
rendered summary judgment for the Hillboldts, and County Management appeals.  We will
dismiss the appeal for want of jurisdiction.
	The following relevant events have occurred in this cause:
	March 18, 1982		Judgment rendered in state district court
	April 16, 1982		Motion for new trial filed
	May 18, 1992		County Management files for involuntary bankruptcy
	May 28, 1982		Motion for new trial denied
	June 14, 1982		Certificate of cash deposit filed with district clerk
	June 18, 1982		Transcript filed with court of appeals
	July 19, 1982		Appellant's brief filed
	July 23, 1982		Appellees' motion to extend time to file brief filed and extension
granted until September 13, 1982
	September 7, 1982		Appellees' second motion to extend time to file brief filed
and extension granted until thirty days after bankruptcy stay
lifted (brief not yet tendered for filing)
	1985				Adversary case between Hillboldts and County Management
filed in bankruptcy court (No. 82-01374-H1-11 (Bankr.
S.D. Tex.), adversary no. 85-0135-H3)
	June 10, 1987		Appellees' motion to substitute attorney filed
	June 17, 1987		Appellees' motion to substitute attorney granted (1)
	September 22, 1987		Adversary case between Hillboldts and County Management
dismissed for want of prosecution (No. 82-01374-H1-11
(Bankr. S.D. Tex.), adversary no. 85-0135-H3)
	October 1, 1991		Bankruptcy dismissed (No. 82-01374-H1-11 (Bankr. S.D.
Tex.))
	May 20, 1992		Court of appeals abated appeal due to apparent existence of
bankruptcy
	February 17, 1993		Court of appeals reinstated appeal


	This Court does not have jurisdiction over the cause because the trial-court
proceeding was an action against the debtor, and, therefore, the automatic stay in bankruptcy
applied to the appeal.  See 11 U.S.C. § 362(a) (1988).  Since the automatic stay applies to this
cause, the trial court's ruling on appellant's motion for new trial was void, and appellant's filing
of the certificate of cash deposit with the district clerk was of no effect, as were all subsequent
actions by this Court.  See Nautical Landings Marina v. First Nat'l Bank, 791 S.W.2d 293, 296
(Tex. App.--Corpus Christi 1990, writ denied).  County Management did not properly perfect its
appeal. (2)
	The appeal is dismissed for want of jurisdiction.

[Before Justices Powers, Kidd and B. A. Smith]
Dismissed for Want of Jurisdiction
Filed:  April 21, 1993
[Do Not Publish]
1.       Because we have determined that our action of June 17, 1987, was void, we have since
granted appellees' motion to substitute attorney as of October 2, 1991.
2.       We do not address the issue of whether the time for perfecting the appeal was tolled during
the pendency of the stay because County Management took no action after the bankruptcy was
dismissed on October 1, 1991.